Citation Nr: 1728768	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  10-48 597	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for herniated nucleus pulposus with degenerative disc disease of L5-S1 (low back disability), prior to January 26, 2009.

2.  Entitlement to a rating in excess of 60 percent from November 30, 2011, to February 1, 2012, for the service-connected low back disability.

3.  Entitlement to a rating in excess of 20 percent from February 2, 2012 to May 13, 2012, for the service-connected low back disability.

4.  Entitlement to a rating in excess of 40 percent from May 14, 2012, for the service-connected low back disability.

5.  Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity prior to December 20, 2016.

6.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity from December 20, 2016. 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2009 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which respectively, continued a 10 percent evaluation for the low back disability and continued a 10 percent evaluation for right lower extremity radiculopathy.

In his December 2010 substantive appeal, the Veteran requested a Board hearing.  In August 2011, he withdrew this request.  Accordingly, his hearing request is deemed to be withdrawn.  See 38 C.F.R. § 20.702(d).

In May 2012, the RO increased the Veteran's evaluation for service-connected low back disability to 40 percent, effective May 14, 2012.  

In February 2014, the Board remanded the Veteran's claims.  The claims were returned to the Board and in a February 2015 decision, the Board awarded the Veteran a 20 percent disability rating for the low back  disability prior to January 26, 2009; denied entitlement to a disability rating in excess of 20 percent from May 1, 2009, to November 29, 2011; awarded a 60 percent disability rating from November 30, 2011, to February 1, 2012; denied a disability rating in excess of 20 percent from February 2, 2012 to May 13, 2012; and denied a disability rating in excess of 40 percent from May 14, 2012.  The Board also denied entitlement to a disability rating in excess of 10 percent for radiculopathy of the right lower extremity.  

The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  Counsel for the Veteran and the Secretary of VA thereafter filed a Joint Motion for Remand (JMR).  An Order of the Court dated June 2016 granted the motion, vacated the Board's February 2015 decision with regard to the denial in excess of 20 percent prior to January 26, 2009 for the low back disability; the denial in excess of 60 percent from November 30, 2011 to February 1, 2012; the denial in excess of 20 percent from February 2, 2012, to May 13, 2012; the denial in excess of 40 percent thereafter; and the denial in excess of 10 percent for radiculopathy of the right lower extremity and remanded the case to the Board.  In November 2016, the Board remanded the claims to provide new VA examinations.  In a March 2017 rating decision, the AOJ increased the disability rating for radiculopathy of the right lower extremity to 20 percent.  As the case was not granted in full, it remains before the Board.  


FINDINGS OF FACT

1.  Prior to December 31, 2008, the Veteran's service-connected low back disability was manifested by pain, limitation of motion, forward flexion of the thoracolumbar spine greater than 30 degrees, and guarding severe enough to result in abnormal gait; neither favorable nor unfavorable ankylosis of the thoracolumbar spine was shown.

2.  From December 31, 2008, to prior to January 26, 2009, the Veteran's low back disability was manifested by pain, and limitation of motion with flexion limited to less than 30 degrees; ankylosis of the thoracolumbar spine was not shown.

3.  From November 30, 2011 to November 30, 2012, the Veteran experienced incapacitating episodes requiring physician prescribed bed rest for a total duration of at least six weeks during twelve months.
4.  From December 1, 2012, the Veteran's service-connected low back disability is manifested by pain, flare-ups, and limitation of motion with flexion limited to 20 degrees; unfavorable ankylosis of the thoracolumbar spine is not shown.

5.  Prior to December 20, 2016, the Veteran's radiculopathy of the right lower extremity was manifested by no more than mild incomplete paralysis.

6.  From December 20, 2016, the Veteran's radiculopathy of the right lower extremity is manifested by no more than moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to December 31, 2008, the criteria for a rating in excess of 20 percent for the Veteran's service-connected low back disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

2.  From December 31, 2008, to January 25, 2009, the criteria for a rating of 40 percent for the Veteran's service-connected low back disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

3.  From November 30, 2011, to November 30, 2012, the criteria for a 60 percent disability rating, and no higher, for the Veteran's service-connected low back disability are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

4.  From December 1, 2012, the criteria for a disability rating in excess of 40 percent for the Veteran's service-connected low back disability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

5.  Prior to December 20, 2016, the criteria for an evaluation in excess of 10 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

6.  From December 20, 2016, the criteria for an evaluation in excess of 20 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding the duty to assist, pursuant to the Board's November 2016 remand, the Agency of Original Jurisdiction (AOJ) afforded the Veteran a VA examination to address the neurological and orthopedic manifestations of the Veteran's service-connected low back disability and readjudicated the claims.  The Veteran was afforded a VA examination in December 2016.  The Court has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In the November 2016 remand, the Board requested that the VA examination include the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbar spine.  The December 2016 VA examiner noted that passive range of motion could not be performed without risk of injury or perceived injury.  The VA examiner also noted there is no weight bearing medical-legal standard available for the spine, at this time.  Additionally, the Veteran is currently in receipt of a 40 percent rating for the service-connected back disability.  A 40 percent rating is the maximum schedular rating available for limitation of motion of the lumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion.  As the VA examiner explained why passive range of motion and weight-bearing range of motion could not be evaluated, the Board finds the December 2016 VA examination report is adequate for rating purposes and that there was substantial compliance with the mandates of the November 2016 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his representative has raised any other issues with the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45.

Low Back Disability

The Veteran's service-connected low back disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 [intervertebral disc syndrome]. 

The evidence of record indicates that the Veteran has been diagnosed with degenerative arthritis of the lumbar spine.  See, e.g., the October 2014 VA examination report.  Based on reported symptomatology, and consistent with Diagnostic Code 5243, the Board will rate the Veteran under both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome. 

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, when there is favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, the following ratings will apply:

A 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent rating is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 10 percent rating is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Staged ratings are currently in effect for the Veteran's low back disability: the disability has been rated as 20 percent disabling prior to January 26, 2009; 20 percent disabling from May 1, 2009 to November 29, 2011; 60 percent disabling from November 30, 2011, to February 1, 2012; 20 percent from February 2, 2012, to May 13, 2012 and 40 percent thereafter.  The Board also notes that the Veteran has been awarded a temporary total evaluation (100 percent disability rating) for the low back disability from January 26, 2009 to April 30, 2009 based on surgical or other treatment necessitating convalescence; hence, that period is not on appeal.  Additionally, the issue of entitlement to a rating in excess of 20 percent from May 1, 2009, to November 29, 2011, was not appealed by the Veteran to the Court.  Therefore, it is also not before the Board.

Prior to December 31, 2008

The Veteran was afforded a VA examination on December 22, 2008.  The Veteran stated that he could not bend over or twist.  He also reported flare-ups and constant pain in the upper lumbar area with intensity of 5.  It was a dull pain that became sharp if he moved and the intensity became a 7 or 8.  The Veteran reported that when he had a flare-up, he could not put clothes on.  He stated that he moved slowly but was not on complete bedrest.  The Veteran reported that he went to work because he could not afford not to go.  Precipitating and aggravating factors were any movement, bending, and twisting.  During a flare-up he had increased pain and additional limitation.  The episode would last for 10 minutes or up to 3 weeks.  The flare-ups would go away when he lay down.  He did not use any assistive devices. He was able to walk one-fourth of a mile.  He primarily had problems with standing and motion.  He could not sit longer than 10-15 minutes and could not lift heavy objects.  He did not report any falls.  He did not do any recreational activities, although he could do activities of daily living.  However, he could not bend over when putting on pants, and had to lean forward to brush his teeth.  With respect to his occupation, the Veteran reported that he worked in security, and had to be careful when moving as he wore a utility belt which weighed 8-10 pounds.  The Veteran reported that while he had flare ups where he had to lay in bed for many days, a physician had not told him to take bedrest during a flare-up.

On physical examination, the Veteran had tenderness in the lower part of the lumbar area, mainly on the right side.  There were no muscle spasms palpable.  Range of motion testing revealed forward flexion to 70 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, right lateral flexion to 15 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 20 degrees with pain on motion.  There was additional limitation of motion with repetitive use.  The examiner noted that the Veteran's gait was "wide based" and that he slightly dragged the right leg.  The Veteran was unable to walk on his heels and toes, could not do tandem, and could not squat.  He was able to stand on his left leg, but could not stand on the right leg without holding onto an object.  An X-ray report of the lumbar spine revealed an impression of extensive degenerative changes at the lumbosacral junction and severe arterial sclerosis.  The examiner diagnosed the Veteran with intervertebral disk syndrome and stated that additional limitations due to flare-ups or repetitive use could not be determined without resorting to mere speculation.   

An October 2008 VA X-ray report reveals an impression of extensive degenerative changes at the lumbosacral junction and severe arterial sclerosis.  

As noted above, to warrant a 20 percent disabling rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran must show forward flexion of the thoracolumbar spine between 30 degrees and 60 degrees; the combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Based on a thorough review of the evidence of record, the Board finds that a rating in excess of 20 percent is not warranted for the Veteran's low back disability prior to December 31, 2008, under the General Rating Formula for Diseases and Injuries of the Spine.  A higher rating of 40 percent requires a showing of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The evidence does not show limitation of motion to 30 degrees or less or ankylosis of the entire thoracolumbar spine.  The December 2008 VA examination noted forward flexion of 70 degrees.  Further, there is no evidence the Veteran had ankylosis of the lumbar spine.  The evidence shows the Veteran had motion of the spine throughout the period.  Accordingly, the Board finds that a 40 percent disability rating for the Veteran's low back disability is not warranted prior to December 31, 2008.

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his low back disability, notably his difficulty walking and standing.  The Veteran also reported that he experienced pain and reported flare-ups of the low back.  However, the competent and probative evidence of record does not indicate significant functional loss due to the Veteran's low back.  The December 2008 VA examination report notes there was additional limitation of motion with repetitive use, but did not indicate the exact amount of limitation.  The VA examiner stated that additional limitations due to flare-ups or repetitive use could not be determined without resorting to mere speculation.  There is no evidence the flexion of the thoracolumbar spine was 30 degrees or less, even with consideration of pain causing functional loss.  

Additionally, the evidence does not show the Veteran had incapacitating episodes prior to December 31, 2008.  The December 2008 VA examination report notes that the Veteran reported that a physician had not told him to take bedrest during a flare-up.  Note (1) of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  There is no other evidence indicating that the Veteran experienced incapacitating episodes requiring prescribed bed rest during this period.  As there is no evidence of required bed rest, a higher rating is not warranted under the rating criteria for intervertebral disc syndrome.  Consequently, the Board finds that a rating in excess of 20 percent for the Veteran's low back disability is not warranted prior to December 31, 2008.   

December 31, 2008, to January 25, 2009

A December 31, 2008 Encore Rehabilitation record reflects that the Veteran had pain and loss of motion/stiffness, weakness, loss of function, and spasm to a marked degree.  December 31, 2008, January 2, 2009, and January 5, 2009 Encore Rehabilitation records indicate that flexion was 15 percent, extension was 25 percent, side bending left was 15 percent, and side bending right was 15 percent.  The January 5, 2009, Encore Rehabilitation record indicates that the Veteran had marked guarding of all movements, a moderate lumbar shift, and marked spasms.    The January 2009 Encore Rehabilitation record notes active lumbosacral flexion of 15 percent.  The Veteran stated that he was unable to sit, stand or walk without pain.  The Veteran ambulated with a forward flexed trunk and decreased weight shift to the right lower extremity.  

A December 2008 Encore Rehabilitation record reflects that the Veteran was being seen in physical therapy three times a week for four weeks.  The physical therapist stated the Veteran was unable to perform his job duties currently due to physical constraints.  

A January 26, 2009, private treatment record reflects that the Veteran had a lumbar microdiskectomy for potential relief of pain symptoms.  The record notes that the Veteran was found to have disk abnormality in the lumbar spine by MRI scan.

The Board finds that a higher rating of 40 percent is warranted for the Veteran's low back disability from December 31, 2008, the date of the Encore Rehabilitation record showing back forward flexion of 15 percent.  A higher rating of 40 percent requires a showing of forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Full flexion of the spine is 90 degrees.  The Encore Rehabilitation record does not indicate whether flexion of 15 percent refers to forward flexion of 15 percent less than full range of motion (76.5 degrees) or 15 percent of full range of motion (13.5 degrees).  Because the record is ambiguous, the Board will resolve reasonable doubt in the Veteran's favor and find that the December 31, 2008, record indicates the low back had forward flexion of 13.5 degrees.  Accordingly, the Board finds that a higher rating of 40 percent is warranted for forward flexion of the thoracolumbar spine of less than 30 degrees, from December 31, 2008.  As there is no evidence the Veteran's spine had unfavorable ankylosis from December 31, 2008, to January 26, 2009, the Board finds that a rating in excess of 40 percent is not warranted.    

In evaluating the Veteran's increased rating claim, the Board must also address the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of his low back disability, notably his difficulty walking and standing.  However, the competent and probative evidence of record does not indicate significant functional loss due to the Veteran's low back.  The evidence from December 31, 2008, to January 26, 2009, does not indicate the Veteran's low back had symptoms equivalent to unfavorable ankylosis of the entire thoracolumbar spine due to pain or functional loss.

Additionally, the evidence does not show the Veteran had incapacitating episodes from December 31, 2008 to prior to January 26, 2009.  January 2009 employment treatment records show that while the Veteran was excused from work and that he was to avoid prolonged standing, sitting, and walking and to avoid running and lifting, there was no mention of bed rest specifically.  As there is no evidence of required bed rest, a higher rating is not warranted under the rating criteria for intervertebral disc syndrome.  

In sum, the Board finds that a rating of 40 percent, but no higher, for the Veteran's low back disability is warranted from December 31, 2008, to January 26, 2009.

November 30, 2011 to February 1, 2012

The Veteran's low back disability is rated as 60 percent disabling from November 30, 2011, to February 1, 2012 under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Further, as noted in the schedular criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

In the JMR, the parties stated that "... the rating criteria require a minimum of 12 months that a Veteran will be compensated for this symptomatology beginning when the diagnostic criteria have been met.  Cf. 73 Fed. Reg. 66,543 (Nov. 10, 2008) (discussing application of Diagnostic Code 6012)."  Diagnostic Code 6012 relates to rating eye disabilities, which can be evaluated on the basis of incapacitating episodes.  The discussion notes that conditions evaluated on the basis of incapacitating episode are entitled to a 60-percent evaluation when the claimant has experienced at least 6 weeks of incapacitating episodes over the preceding 12 months.  

In a statement received by VA in December 2014, D.O., M.D., a VA physician, reported that the Veteran was on physician prescribed bed rest from November 30, 2011 to February 1, 2012 due to his low back disability and sciatica.  He reported that during that time, the Veteran was prescribed morphine for severe pain with little relief, and that a neighbor/friend provided house cleaning and meal preparation.  A May 2012 VA examination report indicates the Veteran did not have incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  

The Veteran was afforded a VA examination in May 2012.  He reported receiving epidural injections since November 2010 with minimal improvement.  He had daily and constant pain which he rated a 5 out of 10.  He had flare-ups which increased to a 10 out of 10 and were related to physical activity such as carrying groceries or standing for periods longer than 20 minutes.  He used a cane regularly for ambulation.  He was able to do his activities of daily living independently and was able to drive his car.  However, his neighbor assisted with some housekeeping duties, although he was able to load dishes into his dishwasher and do his own laundry. 

Upon physical examination, the VA examiner recorded range of motion testing of 20 degrees forward flexion, 15 degrees extension, 10 degrees right and left lateral flexion and 10 degrees right and left lateral rotation, all with no objective evidence of painful motion.  The examiner noted that range of motion testing was affected by effort, hypersensitivity, elevated BMI as the Veteran's weight was 278 pounds, and deconditioning.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional loss of limitation in range of motion.  The examiner also reported no functional loss and/or functional impairment due to the low back disability.  The Veteran did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine and did not have guarding or muscle spasm of the thoracolumbar spine.  The Veteran did not report having any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.

The statement from D.O., M.D., indicates the Veteran had incapacitating episodes having a total duration of at least 6 weeks during a 12 month period beginning on November 30, 2011.  As the May 2012 VA examination report indicates the Veteran did not have incapacitating episodes over the past 12 months due to intervertebral disc syndrome, the evidence is in equipoise.  Giving the Veteran the benefit of the doubt, a 60 percent rating is warranted for the 12 month period beginning on November 30, 2011, until November 30, 2012.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The evidence does not show the Veteran had incapacitating episodes of at least 6 weeks during a 12 month period after November 30, 2012.  Therefore, a 60 percent rating is warranted only from November 30, 2011 to November 30, 2012.  A 60 percent rating is the highest schedular rating available under the Formula for Rating Based on Incapacitating Episodes.  A rating in excess of 60 percent is not warranted under the General Rating Formula for Disease and Injuries of the Spine because there is no evidence of unfavorable ankylosis of the entire spine, even when considering DeLuca factors, from November 30, 2011 to November 30, 2012.

From November 30, 2012

The Veteran's low back disability was rated as 20 percent disabling from February 2, 2012, to May 14, 2012, and 40 percent disabling thereafter.  As discussed above, the Board is granting a higher rating of 60 percent until November 30, 2012, based on the Veteran's incapacitating episodes over a 12 month period, but finds that a rating in excess of 40 percent is not warranted for the low back disability from November 30, 2012.  To warrant a 50 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine, the evidence must show unfavorable ankylosis of the entire thoracolumbar spine.  Neither the medical or lay evidence of record at any part of the appeal period suggests that the Veteran's lumbar spine is immobile.  On the contrary, the record shows that the Veteran has maintained motion, albeit limited motion, throughout the course of the appeal, to include the period under consideration.  
The Veteran was provided another VA examination in October 2014.  He reported deep and throbbing low back pain with prolonged standing, sitting, or walking or stabbing pain with quick movements.  He also reported that bending over was painful and if he made sudden moves (rotating at the waist); he had sharp pain in the low back.  He further reported that when he went shopping, he used an electric scooter.  He wore a back brace when he leaves home and used a cane for his radiculopathy of the right lower extremity.  He reported falling when his leg gave out.  He stated that epidural injections gave him improvement for 2-3 months.  Physical therapy did not help his symptoms. 

Upon physical examination, the VA examiner reported range of motion testing which revealed forward flexion to 20 degrees, extension to 20 degrees, right and left lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees, all with no objective evidence of pain on motion.  The Veteran did not have any additional limitation in range of motion following repetitive use testing.  He had functional loss manifested by less movement than normal.  He did not have localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, muscle spasm or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spine contour.  The examiner specifically reported no ankylosis of the spine.  The Veteran's spine was not manifested by deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, weakness, atrophy, incoordination, instability, or pertinent abnormal weight bearing, except as noted.  There was no loss of function with repetitive use, except as noted.  The examiner could not opine without resort to speculation a more definite loss of function.  The VA examination report does not indicate the Veteran had recent incapacitating episodes.  

A May 2015 VA examination report indicated the Veteran's lumbar spine had forward flexion of 20 degrees.  There was no ankylosis of the spine.  The VA examiner noted that the limited motion of the spine caused difficulty in bending, twisting and lifting.  There was evidence of pain on weight bearing.  There was objective evidence of localized tenderness of pain in the lumbar region.  Range of motion following repetitive use was not tested because the Veteran had difficulty doing repetitive action during the examination.  The Veteran regularly used a brace and cane.  The VA examiner found that the Veteran's low back disability impacted the Veteran's ability to work, specifically prolonged walking, standing, lifting, twisting, and bending activities were difficult.  

The Veteran reported he had a flare-up two years ago that required 2.5 months of bed rest.  He stated the last two flare-ups he had epidurals and he ended up in the emergency room.  The Veteran did not report having been prescribed bed rest since that time.  The VA examination report reflects that the Veteran had functional loss due to his low back resulting in not being able to sit/stand for long, or bend/twist/lift because of his back problem.

A December 2016 VA examination report reflects that the spine had forward flexion of 20 degrees.  The Veteran reported that he could not bend forward to pick up his shoes and he had a difficult time bending forward to spit when brushing his teeth.  The Veteran did not report having flare-ups of the back.  The VA examiner noted that the range of motion limitations made bending, testing, and lifting activities difficult.  There was evidence of pain on weight bearing.  The VA examiner noted that the examination did not include an examination of range of motion following repetitive use because the Veteran felt strongly that any attempt at repetitive movements would cause severe pain, and declined.  

Based on a review of the evidence of record, the Board finds that a rating in excess of 40 percent is not warranted from November 30, 2012.  The evidence does not show the Veteran had any ankylosis of the spine, even when considering DeLuca factors of pain and functional loss.  The VA examinations of record indicate that although he had limited motion due to pain, the Veteran was able to move his thoracolumbar spine.  Therefore, a higher rating of 50 or 100 percent is not warranted under the General Rating Formula for Disease and Injuries of the Spine.  The Board also finds that the Veteran did not have any incapacitating episodes from November 30, 2012.  Therefore, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome.  



Other Considerations

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

The Board notes that the reports of the May 2012, October 2014, and May 2015 VA examiners indicate that there is a postsurgical scar across the Veteran's back which is consistent with the Veteran's reported surgical history. 

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that is deep and nonlinear and has an area or area of at least 6 square inches (30 sq. cm.) but less than 12 square inches (77 sq. cm.). Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and nonlinear and has an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful.

The competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Specifically, the May 2012 and October 2014 VA examiners reported that the Veteran's scar is not painful or unstable, and that the total area of the scar is not greater than 39 square cm.  There is no competent and probative evidence to the contrary.  Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar. 

The Board additionally notes that although the Veteran has been diagnosed with degenerative arthritis of the lumbar spine, this disease manifests in back pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).
The Veteran reported to the February 2010 VA examiner that he had problems controlling his bladder prior to his January 2009 surgery, but that had since resolved.  He also reported to Dr. T.C. in January 2011 that he has had "some" urinary frequency which comes and goes. However, the remainder of the competent and probative evidence is absent any bladder impairment. Indeed, there is no medical evidence of any diagnosed bladder or bowel dysfunction associated with the Veteran's low back disability.

Finally, an April 2009 VA treatment record indicates that the Veteran had erectile dysfunction that may be secondary to the Veteran's disc herniation.  Therefore, the Board requested a VA opinion as to whether the Veteran's erectile dysfunction is related to his service-connected back disability.  The December 2016 VA examiner found that it is less likely as not that the Veteran's erectile dysfunction is caused by or a result of his service-connected lumbar degenerative disc disease with radiculopathy of the right lower extremity, because his erectile dysfunction is caused by his multiple risk factors for erectile dysfunction namely low testosterone level, hypertension, hyperlipidemia, and smoking.  The VA examiner stated it is not possible to determine the precise percentage contributed by each risk factor to the overall condition of erectile dysfunction because there is no method to determine such.  The VA examiner also noted there is no evidence of involvement of S2-4 spinal nerve roots by the Veteran's service-connected lumbar conditions, on examination.  The April 2009 VA treatment record is equivocal and provides no rationale for the statement.  As the December 2016 VA examiner provided a full rationale for the opinion, the Board finds the opinion to be more probative.  Therefore, the probative and competent evidence is against a finding that the Veteran's erectile dysfunction is related to his service-connected low back disability; hence, a separate rating for erectile dysfunction is not warranted.

Radiculopathy of the Right Lower Extremity

Prior to December 20, 2016

Prior to December 20, 2106, the Veteran's radiculopathy of the right lower extremity was rated as 10 percent disabling.
The Veteran's radiculopathy of the right lower extremity is rated under Diagnostic Code 8520, as analogous to an impairment of the sciatic nerve.  For complete paralysis, marked by dangle and drop of the foot, with no active movement of the muscles below the knee possible, and weakened or (very rarely) lost flexion of knee, an 80 percent evaluation is assigned.  For lesser degrees of impairment, or incomplete paralysis, lower ratings are assigned.  Mild impairment is rated 10 percent, moderate impairment is 20 percent, and moderately severe impairment is 40 percent. Severe impairment, with marked muscle atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see Miller v. Shulkin, 28 Vet. App. 376 (2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The December 2008 VA examination report of the lumbar spine notes that the Veteran had "radicular symptoms into the right lower extremity."  On neurological examination he had decreased pinprick and mild weakness in the right lower extremity.  Ankle jerk was absent.  There was decreased vibration in the right knee and right ankle.  Position sense was intact.  The Veteran reported that he could not walk on his heels and toes.  He was able to walk one-fourth of a mile and did not use assistive devices.  Power in the right lower extremity was 4/5.  Deep tendon reflexes, knee jerks and ankle jerks were absent.  

A lumbar spine MRI dated January 2012 revealed an impression of interval development of mild central spinal canal stenosis at L3-L4; large recurrent disc herniation at L4-L5 on the right; anterior epidural lipomatosis at L5-S1; and mild, right greater than left neural foraminal narrowing at L5-S1.  Treatment records from the Biloxi Regional Medical Center dated from December 2010 to October 2014 document treatment for the Veteran's lower back pain which included epidural steroid injections.  

The Veteran was provided a VA examination in May 2012.  He experienced numbness and pain in his right leg after walking 2 blocks, and on a good day, he could walk a quarter of a mile.  There was no constant pain and no paresthesias and/or dysesthesias.  There was moderate intermittent pain (usually dull) and moderate numbness.  The Veteran used a cane regularly for ambulation.  Upon examination, knee extension, hip flexion, ankle plantar flexion, ankle dorsiflexion, and great toe extension was reported as 5/5 strength testing.  The Veteran did not have muscle atrophy.  Deep tendon reflex was 1+ in the knee and ankle.  Sensory examination was normal, and there were no signs of trophic changes.  Straight leg testing was normal.  The Veteran had an abnormal gait in that he had a slight limp on the right leg.  The VA examiner reported normal findings with regard to the sciatic nerve as well as normal findings regarding the external popliteal, musculotaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obdurator, external cutaneous, and ilio-inguinal nerves.  The examiner reported "mild" radiculopathy findings.  The examiner stated that the Veteran's radiculopathy did not affect his ability to work. 

The Veteran was afforded another VA examination in October 2014.  He reported having numbness, tingling, and weakness in the right leg.  He reported mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  The Veteran occasionally wore a back brace and regularly used a cane.  Upon examination, knee extension, hip flexion, ankle plantar flexion, ankle dorsiflexion, and great toe extension were all reported as 4/5 strength testing.  Deep tendon reflex in the knee and ankle were 1+.  Sensory examination was normal in the thigh/knee and lower leg/ankle but decreased in the foot/toes.  The examiner did not report trophic changes, but the Veteran's gait was slightly antalgic due to his low back disability and sciatica.  The examiner reported mild incomplete paralysis of the sciatic nerve.  Normal findings were reported with regard to the external popliteal, musculotaneous, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obdurator, external cutaneous, and ilio-inguinal nerves.  The examiner noted that the Veteran's sciatica affected his employment in that he had pain with prolonged standing and walking as well as pain with bending and twisting. 

A May 2015 VA examination report indicates the Veteran did not have constant pain of the right lower extremity.  The Veteran had mild intermittent pain, paresthesias and/or dysesthesias and numbness of the right lower extremity.  Muscle strength in the right ankle was 4/5.  Other muscle strength testing was normal in the right lower extremity.  Deep tendon reflexes were absent.  Sensory examination showed decreased sensation in the right lower leg/ankle.  There was mild incomplete paralysis of the external cutaneous nerve of the thigh.  The Veteran had an antalgic gait.  The VA examiner noted regular use of a brace and cane.  An EMG test of the right lower extremity in May 2015 showed right lateral femoral cutaneous neuropathy.  There was no radiculopathy or any other neuropathy.  The radiculopathy impacted the Veteran's ability to work by causing difficulty with prolonged walking, standing, lifting, twisting and bending.  The VA examiner found the Veteran had bilateral sciatica secondary to the lumbar spine disability that resulted in moderate functional limitation.  Based on this disability alone, the examiner opined that the Veteran was less likely as not capable of sedentary or physical activities required by a substantially gainful employment because sitting/standing/lifting/twisting/bending were all limited due to the lumbar spine condition.

VA and private treatment records reflect treatment for the Veteran's radiculopathy of the right lower extremity.  A January 2011 record from the Keesler Air Force Base hospital notes that the Veteran's lumbar radiculopathy improved with steroid injections. Another treatment record dated June 2011 notes a positive straight leg test and numbness of the right lateral thigh.  However, strength was intact, and reflexes were normal.  A June 2011 VA treatment record indicates that the Veteran's gait and neurological symptoms were grossly intact; although a November 2011 VA treatment record notes a slow gait and assessment of acute right sciatica.  Private treatment records from the Biloxi Regional Medical Center dated from December 2010 to October 2014 document treatment for the Veteran's right leg pain and numbness which included epidural steroid injections and diagnoses of disk protrusion at L4-L5 which caused radiculopathy.  A letter dated July 2014 from D.O., M.D., the Veteran's VA treatment provider, indicates that the Veteran could not do any sustained walking, sitting, standing, or lifting.  The Board notes, however, that Dr. D.O. did not specify that these symptoms were specifically due to the right lower extremity radiculopathy. 

The Board finds that the criteria for an evaluation in excess of 10 percent for radiculopathy of the right lower extremity, prior to December 20, 2016, are not met.  The preponderance of the probative and competent evidence is against a finding that the Veteran had symptoms approximating more than mild incomplete paralysis of the sciatic nerve.  The Board finds the Veteran's reports of numbness, tingling, and weakness in the right leg to be competent and credible.  Although the May 2012 VA examination report notes moderate intermittent pain and moderate numbness, the December 2008 neurological examination indicates the Veteran had decreased pinprick and mild weakness in the right lower extremity.  The October 2014 VA examination also only documents mild intermittent pain and numbness as well as mild paresthesias/dysesthesias.  The May 2015 VA examiner noted the Veteran had moderate functional limitation due to his service-connected right lower extremity neuropathy.  However, the examination report notes mild intermittent pain, paresthesias and/or dysesthesias and numbness of the right lower extremity.  The December 2008 VA examination report indicates power in the right lower extremity was 4/5 and deep tendon reflexes were absent.  The October 2014 VA examination indicates that there was 4/5 strength testing, 1+ deep tendon reflex, and decreased sensation in the foot/toes but otherwise normal sensation findings; such findings are consistent with mild disability.  In addition, the May 2012 and October 2014 VA examiners both found the right lower extremity radiculopathy was of mild severity.  The December 2008 VA examination report indicates that on straight leg raising with the right leg, the Veteran was unable to raise it.  The June 2011 evaluation at the Keesler Air Force Base Hospital was positive.  However, straight leg testing was negative during the May 2012 VA examination.  

In sum, the Board finds that the preponderance of the evidence is against a finding that the overall level of disability due to radiculopathy was greater than mild prior to December 20, 2016, based on the findings of mildly reduced deep tendon reflexes, sensation, strength testing, and slightly altered gait, and the opinions by VA examiners that the radiculopathy was mild.  The Board observes that the severity of the Veteran's symptomatology in his right lower extremity was relatively constant prior to December 20, 2016, and therefore, "staged" ratings are not warranted.  Therefore, the claim for entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity, prior to December 20, 2016, is denied.  

From December 20, 2016

The Veteran's radiculopathy of the right lower extremity is rated as 20 percent disabling from December 20, 2016.

A December 20, 2016 VA examination report indicates the Veteran had radiculopathy of the right lower extremity of moderate severity.  The Veteran did not have constant pain of the right lower extremity.  Mild intermittent pain and paresthesias and/or dysesthesias were noted in the right lower extremity.  The Veteran had moderate numbness.  The report indicates the Veteran had no other signs or symptoms of radiculopathy.  The Veteran reported regular use of a brace and cane for his back condition.  The Veteran had muscle strength of 4/5 on right hip flexion, knee extension, ankle plantar flexion and great toe extension.  Muscle strength on right ankle dorsiflexion was 3/5.  Right knee deep tendon reflex was 1+, right ankle reflex was absent.  There was decreased sensation to light touch in the right thigh/knee and lower leg/ ankle.  The VA examiner was unable to perform straight leg testing.  

Based on the December 20, 2016 VA examination, the Board finds the Veteran's symptoms most closely approximate moderate incomplete paralysis of the sciatic nerve, warranting a 20 percent rating.  However, the evidence is against a finding that there were moderately severe symptoms, which would warrant a higher 40 percent rating.  The December 2016 VA examination report indicates the Veteran did not have constant pain of the right lower extremity, but had mild intermittent pain and paresthesias and/or dysethesias.  The Veteran had moderate numbness.  The VA examination report does not indicate the Veteran had severe symptoms of pain, paresthesias or numbness during the appeal period.  Therefore, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted from December 20, 2016.


ORDER

Entitlement to a rating in excess of 20 percent for the service-connected low back disability, prior to December 31, 2008, is denied.

From December 31, 2008, to prior to January 26, 2009, a rating of 40 percent for the service-connected low back disability is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 60 percent from November 30, 2011, to February 1, 2012, for the service-connected low back disability, is denied.

Entitlement to a rating of 60 percent, but no higher, from February 2, 2012, to November 30, 2012, for the service-connected low back disability is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 40 percent from December 1, 2012, for the service-connected low back disability is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy of the right lower extremity prior to December 20, 2016, is denied.
Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity from December 20, 2016, is denied.



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


